Citation Nr: 1623990	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-19 471	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Evaluation of lumbosacral strain, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from May 1966 to May 1968 and from June 1989 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Hartford, Connecticut.

In January 2014, the Board remanded the Veteran's claim for an increased disability rating for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The Board notes that, in January 2014, the Board also remanded the Veteran's claim of entitlement to service connection for a urological disorder.  Following the requested development, in a May 2014 rating decision, the RO granted entitlement to service connection for a urological disorder, and this is a full grant of the benefit sought on appeal.

The Board also notes that, in May 2014, the Veteran submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals) indicating that he wished to appeal the claim for an increased disability rating for degenerative joint disease of the feet, with plantar fasciitis and left heel spur and right hallux valgus; he also indicated that he desired a video hearing or a hearing at the RO before a Veterans Law Judge of the Board.  However, this appeal was not certified to the Board, and as such, the Board lacks jurisdiction to dismiss the Veteran's claim.  Nevertheless, as will be discussed below, in December 2014 statements, the Veteran and his representative stated that the Veteran was satisfied the benefits granted to him in the most recent RO decisions.  As such, the Board finds that the Veteran's appeal of the issue of entitlement to an increased disability rating for degenerative joint disease of the feet, with plantar fasciitis and left heel spur and right hallux valgus has been withdrawn and a remand for a hearing before a Veterans Law Judge is unnecessary.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  However, nothing in the record suggests that the Veteran has asserted that he is not capable of substantially gainful employment.  As such, a claim for TDIU was not raised by the record.

The issue of entitlement to service connection for a skin disorder of the scalp is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On December 19, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the claim for an increased rating of the service-connected lumbosacral strain is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for an increased rating of the service-connected lumbosacral strain, by the appellant (or his authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, in multiple statements received on December 19, 2014, has withdrawn the appeal of the claim for an increased rating of the service-connected lumbosacral strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claim for an increased rating of the service-connected lumbosacral strain is dismissed.


REMAND

A review of the record reflects that the Providence, Rhode Island RO, in a May 2006 rating decision, denied the Veteran's claim of entitlement to service connection for a skin disorder of the scalp.  In November 2006, the Veteran submitted a notice of disagreement indicating that he disagreed with the denial of service connection for a skin disorder of the scalp.  Because the Veteran filed a NOD as to this issue, the Veteran is entitled to a statement of the case (SOC) addressing the issue of entitlement to service connection for a skin disorder of the scalp.  When a claimant files a notice of disagreement to an issue, the Veteran is entitled to a statement of the case addressing the issues.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case regarding the issue of entitlement to service connection for a skin disorder of the scalp.  The Veteran and his representative should be advised that, for the Board to have jurisdiction of this matter, a timely substantive appeal must be filed.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




		
T. MAINELLI
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


